 DECISIONS OF NATIONAL LABOR RELATIONS BOARDShellmaker, Inc., and Bayside Dredging Company,Inc. and Operating Engineers, Local Union No.3, International Union of Operating Engineers,AFL-CIO. Case 20-CA-16188(E)5 August 1983SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JENKINS, ZIMMERMAN, ANI)HUNTEROn I March 1983 Administrative Law Judge JayR. Pollack issued the attached Supplemental Deci-sion in this proceeding.' Thereafter, the Applicantsfiled exceptions and a supporting brief, and theGeneral Counsel filed an answering brief in re-sponse to the exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and briefs and has decided to affirm therulings, findings, and conclusions of the Adminis-trative Law Judge and to adopt his recommendedOrder.It is hereby ordered that the applications of theApplicants, Shellmaker, Inc., and Bayside Dredg-ing Company, Inc., Petaluma, California, forawards under the Equal Access to Justice Act be,and they hereby are, dismissed.I The Board's original Decision and Order herein is reported a( 2h5NLRB 749 (1982).SUPPLEMENTAL DECISION(EQUAL ACCESS TO JUSTICE ACT)JAY R. POLLACK, Administrative Law Judge: On De-cember 8, 1982, the National Labor Relations Boardissued a Decision and Order in the above-captioned case(265 NLRB 749) adopting my recommended Order, dis-missing the complaint in its entirety.On January 7, 1983, Respondent Shellmaker, Inc., andRespondent Bayside Dredging Company, herein calledthe Applicants, each filed with the Board in Washington,D.C., an application for award of fees and expenses, pur-suant to the Equal Access to Justice Act, Pub. L. 96-481, 94 Stat. 2325 (EAJA), and Section 102.143 of theBoard's Rules and Regulations, Series 8, as amended. OnJanuary 13, the Board referred this matter to me for ap-propriate action. Thereafter, on February 5, 1983, theGeneral Counsel filed a motion to dismiss the applica-tions. The Applicants jointly filed an opposition to themotion to dismiss, dated February 23, 1983.The gravamen of the General Counsel's motion to dis-miss is that the General Counsel's position in the under-267 NLRB No. 6tying unfair labor practice case was substantially justi-fied.'EAJA provides that an administrative agency award aprevailing party certain expenses incurred in connectionwith an adversary adjudication, unless the agency findsthat the position of the Government was "substantiallyjustified." Although EAJA is silent on the meaning ofthe "substantially justified" standard, the legislative histo-ry of EAJA contains the following instructive passage:The test of whether or not a Government actionis substantially justified is essentially one of reason-ableness. Where the Government can show that itscase had a reasonable basis both in law and fact, noaward will be made. In this regard, the strong de-terrents to contesting Government action requirethat the burden of proof rest with the Government.This allocation of the burden, in fact, reflects a gen-eral tendency to place the burden of proof on theparty who had readier access to and knowledge ofthe facts in question. The committee believes that itis far easier for the Government, which has controlof the evidence, to prove the reasonableness of itsaction than it is for a private party to marshal thefacts to prove that the Government was unreason-able.The standard. however, should not be read toraise a presumption that the Government positionwas not substantially justified simply because it lostthe case. Nor, in fact, does the standard require theGovernment to establish that its decision to litigatewas based on a substantial probability of prevailing.H R. Rep. No. 1418, 96th Cong., 2d sess. 10 (1980), re-printed in 5 U.S. Code Cong. & Ad. News 4984, 4989.See Enerhaul, Inc., 263 NLRB No. 121 (1982). slip. op..p. 2. See also S. Rep. No. 253, 96th Cong., 2d sess. 6-7(1980).In the underlying unfair labor practice case, the Gen-eral Counsel alleges that the Applicants violated Section8(a)(5) and (1) of the National Labor Relations Act byfailing and refusing to apply the collective-bargainingagreement of Shellmaker, Inc., to the employees of Bay-side Dredging Company. In my Decision I found, interalia, that the formation of Bayside was suspicious andfurther that Bayside would never have started in businesswithout the aid of William Boland, then president ofShellmaker. However, I found that the evidence on thewhole did not preponderate in favor of the GeneralCounsel's allegations in the complaint. Accordingly, Irecommended dismissal of the case.In my view, under a reasonableness standard, the Gov-ernment should not be assessed costs in this case. Thiswas a close case and the Government's position, al-though not prevailing, was reasonable both in law andIn view of the disposition of the cas, ihe other issues raised by theGeneral Counsel's motion need not be addressed Further, in view of thedisposition of the case, the Applicants' motions to withhold the financialinformation filed with their applications are hereby granted20 SHELLMAKER, INC.fact.2EAJA was not intended to stifle the reasonableregulatory efforts of Federal agencies. Wyandotte SavingsBank v. NL.R.B., 682 F.2d 119, 120 (6th Cir. 1982).Similarly, EAJA was not intended to deter the Govern-ment from advancing in good faith a close question oflaw or fact. As the General Counsel's position was clear-ly reasonable both as to the law and the facts, I find thatfurther proceedings are unwarranted and that the appli-cations should be dismissed.Upon the foregoing findings and conclusions, therecord in the underlying unfair labor practice case, andthe pleadings herein, and pursuant to Section 102.153 of2 My Decision, particularly pp. 9-13, indicates that this was indeed aclose case.the Board's Rules and Regulations, I hereby issue the fol-lowing recommended:ORDERSIt is hereby ordered that the applications of the Appli-cants, Shellmaker, Inc., and Bayside Dredging Company,Inc., for awards under the Equal Access to Justice Actbe, and they hereby are dismissed.s In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.21